Citation Nr: 0732325	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-12 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals 
-- including scarring,   of a gunshot wound of the right 
hand.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The veteran had active military service from September 1965 
to September 1967.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in San Juan, 
Puerto Rico.

This case was previously before the Board and was remanded to 
the RO in   October 2005, to schedule the veteran for a 
hearing at the RO before a         Veterans Law Judge of the 
Board.  The Travel Board hearing subsequently was  held in 
May 2006. 

In September 2006, the Board again remanded this case to the 
RO (via the Appeals Management Center (AMC) in Washington, 
D.C.) for further case development -- particularly in order 
to schedule the veteran for another VA examination, providing 
a more recent depiction of his service-connected gunshot 
wound residuals.  Then in an April 2007 rating decision, the 
AMC granted service connection for the separate condition of 
limitation of motion, right fifth (little) finger, with a 
noncompensable (i.e., 0 percent) rating, effective November 
11, 2006.  A higher rating for gunshot residuals evaluated 
under the existing basis of muscle injury, remained denied 
(pursuant to a supplemental statement of the case (SSOC) 
dated that month). 


FINDINGS OF FACT

1.	The veteran has received comprehensive notice regarding the 
evidence needed to substantiate the claim on appeal, 
including an explanation of whose responsibility   -- his or 
VA's, it was to obtain that evidence and information.  
Moreover,                     all relevant evidence necessary 
for a fair disposition of this matter has been obtained.

2.	The veteran has manifested an injury to Muscle Group IX, 
involving limitation of motion to the bones, joints, and 
other constituent parts of the right hand, as a residual of a 
gunshot wound of the right hand.  

3.	There is a 2 cm by 1 cm scar at the articular eminence of 
the right hand, that is superficial but not unstable.  The 
scar is not painful, and does not show adherence, depression 
of the skin surface, or irregular or atrophic 
characteristics.  There is no limitation upon motion 
resulting from the scar.

4.	The current noncompensable rating in effect for limitation 
of motion, right fifth finger represents the highest 
available disability evaluation under the rating schedule, 
including provided even this condition were instead rated by 
analogy to ankylosis.

5.	The right long finger on VA examination in November 2006 
was fixed in a contracture of 20 degrees of extension at the 
distal interphalangeal joint, due to complete bone fusion at 
this joint.  The evidence further indicates some degree of 
functional limitation resulting from this condition. 


CONCLUSIONS OF LAW

1.	The criteria are not met for a rating higher than 10 
percent for residuals of a gunshot wound, right hand, 
consisting of muscle injury and scarring.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.2,       4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 
4.55, 4.56, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5214, 
5215, 5228, 5229, 4.73, DC 5309, and 4.118, DCs 7801-7805 
(2007).

2.	A compensable rating for limitation of motion, right fifth 
finger cannot be assigned, inasmuch as no higher level of 
compensation is warranted under the provisions of the rating 
schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.71, 4.71a, DC 5230 (2007).  

3.	But the criteria have been met for a separate 10 percent 
rating for ankylosis,   long finger, as a residual of a 
gunshot wound of the right hand.  38 U.S.C.A.          §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.2,   4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, DC 5226 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2007).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

Upon receipt of an application for "service connection" 
(including a claim for a higher rating for an already 
service-connected disability) therefore, VA is required to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded,                a 
schedular or extraschedular disability rating will be 
determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of 
Federal Regulations, to provide a rating from 0 percent to as 
much as 100 percent based upon the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and impact on 
employment.  Moreover, consistent with the statutory and 
regulatory history, that notice must provide examples of the 
types of medical and lay evidence that the claimant could 
submit (or ask VA to obtain) that are relevant to 
establishing a disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified that the effective date of an 
award of service connection and any assigned disability 
rating(s) will be determined based on when VA receives the 
claim,         when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the veteran's 
discharge from service if the claim that is the basis for 
which service connection is awarded is submitted within one 
year after discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  See, as well, Mayfield v. 
Nicholson, 19 Vet. App. 103,   128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed,     20 
Vet. App. 537 (2006), reaffirmed, No. 07-7130 (Fed. Cir. 
Sept. 17, 2007). 

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In accordance with preceding criteria that a claimant for 
compensation receives claim-specific notice pertaining to the 
benefit he intends to establish, the veteran has been duly 
apprised of the VCAA's duty to notify and assist in this 
case. Preliminarily, through issuance of a July 2003 notice 
letter, March 2004 statement of the case (SOC) and subsequent 
SSOC, each of the elements for satisfactory notice set forth 
under the Pelegrini II decision have effectively been met. 


The July 2003 notice correspondence sent by the RO explained 
to the veteran          the general requirements upon which 
to substantiate a valid claim for an increased disability 
rating -- i.e., medical evidence which demonstrated that the 
service-connected condition at issue increased in severity.  
The March 2004 SOC included citation to the various 
provisions under the rating schedule that applied to 
evaluation of the disability at issue.  Based upon the 
Board's September 2006 remand directive, the April 2007 SSOC 
encompassed citation to an explanation of the rating criteria 
for orthopedic disorders (with limitation of motion), as a 
further claimed residual of injury during service.  Also, the 
July 2003 correspondence          as mentioned above, 
indicated whose responsibility it was, VA's or the veteran 
himself, to obtain additional evidence and information -- 
including that VA would undertake reasonable measures to 
assist in obtaining further VA medical records, private 
treatment records, and other Federal records.  See Quartuccio 
v. Principi,  16 Vet. App. 183, 186-87 (2002).  Enclosed was 
a copy of VA Form 21-4142 (medical authorization and release 
form) upon which he could identify further sources of 
evidence from private treatment sources.  Thus, the 
information set forth above was sufficiently detailed that it 
satisfied the first three elements specified under the 
Pelegrini II decision for comprehensive notice.

While the letter satisfied the first three notice 
requirements outlined in 38 C.F.R.     § 3.159(b)(1) and 
Pelegrini II, it did not include the specific language of the  
"fourth element" mentioned above.  However, the veteran has 
received sufficient explanation as to how to provide further 
relevant evidence, such that the intended purpose of this 
final element of VCAA notice was nonetheless met.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although the July 2003 letter did not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claim.  
That letter included language requesting that the veteran 
please inform the RO if there was any other evidence or 
information which would help to support his claim.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus,   the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004);  see also Mayfield, 19 Vet. App. at 128, reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 20 Vet. 
App. 537 (2006), reaffirmed, No. 07-7130    (Fed. Cir. Sept. 
17, 2007).  

Furthermore, the veteran has received notification of the 
type of evidence necessary to establish a disability rating 
or effective date for the claimed disability under 
consideration, including through issuance from the RO of its 
June 2006 correspondence expressly for the purpose of 
informing him of the holding in the Dingess/Hartman decision.  
He has therefore received detailed notice concerning both the 
disability rating and effective date elements of his claim.

In addition to above considerations as to the content of the 
notice provided,            the relevant notice information 
must also have been timely sent.  The Court in Pelegrini II 
prescribed as the legal definition of timely notice the 
sequence of events whereby VCAA notice is provided in advance 
of the initial adjudication of the claim on appeal.  See also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  
Here, the July 2003 VCAA notice letter was issued to the 
veteran three-months after the April 2003 rating decision on 
appeal, and therefore would not be considered to have been 
timely notice under the above criteria.

This notwithstanding, the RO has nonetheless taken sufficient 
measures in this instance to assist with the development of 
the veteran's claim, such that any defect in the timing of 
the notice did not have any detrimental impact upon the 
continuing adjudication of it.  Following the issuance of the 
July 2003 notice letter, the veteran had ample opportunity to 
respond with additional evidence or argument prior to the 
April 2007 SSOC continuing the denial of his claim for a 
higher rating for residuals of in-service injury (this 
following the grant of service connection for limitation of 
motion, right fifth finger, but with a noncompensable 
rating).  During this interim period, the veteran underwent 
further medical examination to evaluate the present severity 
of his claimed conditions.  There is no indication from the 
veteran himself that there is any additional relevant 
evidence that has not yet been obtained.            

For these reasons, the Board finds that regardless of the 
timing of the VCAA notice letter, the veteran has been 
afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128, reversed and remanded, 444 
F.3d 1328 (Fed. Cir. 2006), affirmed, 20 Vet. App. 537 
(2006), reaffirmed, No. 07-7130 (Fed. Cir. Sept. 17, 2007).  
See, too, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in  an SOC or SSOC, 
is sufficient to cure a timing defect).

Moreover, in considering and adjudicating the veteran's claim 
on appeal, VA has undertaken appropriate action to comply 
with the duty to assist him, including obtaining his VA 
outpatient clinical records, and having arranged for him to 
undergo several VA medical examinations in connection with 
the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
This includes a November 2006 medical examination conducted 
in accordance with the Board's September 2006 prior remand 
directive.  To support his claim, the veteran himself has 
submitted copies of records of private medical treatment 
dated between December 2003 and October 2004, and several 
personal statements pertaining to the condition claimed.  He 
also testified during a May 2006 Travel Board hearing before 
the undersigned VLJ of the Board.  38 C.F.R. § 20.704(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Governing Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21.  In assessing the degree of disability of a service-
connected condition, the disorder and reports of rating 
examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

When determining the severity of musculoskeletal disabilities 
that are rated on         the basis of range of motion, VA 
must consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing               
38 C.F.R. §§ 4.40, 4.45, 4.59.  

In addition to these types of symptoms, other considerations 
include whether       there is swelling, deformity or atrophy 
from disuse.  38 C.F.R. § 4.45.

In this instance, the veteran initially appealed from the 
evaluation of his           service-connected residuals of a 
gunshot wound, right hand at the 10-percent level, on the 
basis of injury to Muscle Group IX.  See 38 C.F.R. § 4.73, DC 
5309.           He sought a higher overall disability rating, 
under DC 5309, and also due to the scarring as another injury 
residual.  Since then, the RO has granted a separate,            
but noncompensable rating for limitation of motion, right 
fifth finger as distinct orthopedic impairment from service-
connected disability.  See 38 C.F.R.§ 4.71a, DC 5230.

Under the relevant evaluative criteria for muscle injury, at 
DC 5309,                     Muscle Group IX contemplates 
impairment of the forearm and hand, specifically, the forearm 
muscles that act in strong grasping movements and are 
supplemented by the intrinsic muscles in delicate 
manipulative movements.  Intrinsic muscles of the hand 
affected, are the Thenar eminence; short flexor, opponens, 
abductor and adductor of thumb; hypothenar eminence; short 
flexor, opponens and abductor of little finger; 4 
lumbricales; 4 dorsal and 3 palmar interossei.   
 
A note to the rating criteria provides that the hand is so 
compact a structure that isolated muscle injuries are rare, 
being nearly always complicated with injuries of bones, 
joints, tendons, etc.  Rate on limitation of motion, minimum 
10 percent.

Relevant to any additional orthopedic impairment due to 
service-connected disability, under 38 C.F.R. § 4.71a, DC 
5228 for limitation of motion, thumb,               a 
noncompensable rating is assigned if there exists a gap of 
less than one inch          (2.5 cm.) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers; a 10 percent rating for a gap of one to two inches 
(2.5 to              5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers; and 
a 20 percent rating for a gap of more than two inches          
(5.1 cm.) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers. 

Also, DC 5229 provides that a noncompensable rating is 
warranted where there is a gap of less than one inch (2.5 
cm.) between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
and; extension is limited by no more than 30 degrees.  A 10 
percent rating is assigned  for a gap of one inch (2.5 cm.) 
or more between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, or;         with extension limited by more than 30 
degrees.  

Where there exists any limitation of motion, of the ring or 
little finger,                     a noncompensable rating is 
warranted.  38 C.F.R. § 4.71a, DC 5230.   

Also relevant in this case, the criteria for evaluating 
ankylosis of individual digits provides for a 10 percent 
disability rating due to the presence of ankylosis of the 
long finger, whether unfavorable or favorable.  A note to 
that criteria states that in applying this code, also 
consider whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  38 C.F.R. § 4.71a,  DC 5226.

DC 5154 provides for the evaluation of amputation of the long 
finger, consisting of a 10 percent rating, without metacarpal 
resection, at proximal interphalangeal joint or proximal 
thereto; and a 20 percent rating, with metacarpal resection 
(more than one-half the bone lost).  

Additionally, the criteria for evaluating any residual scars 
must be contemplated.  Effective August 30, 2002, VA revised 
the schedular criteria for the evaluation of dermatological 
disorders.  See 67 Fed. Reg. 49,596 (July 31, 2002) (later 
codified at 38 C.F.R. § 4.118).  The veteran's claim for 
increase for the service-connected residuals of the gunshot 
wound was filed in July 2003, so only the revised rating 
criteria apply.  

Under this criteria, 38 C.F.R. § 4.118, DC 7801 provides that 
scars other than on  the head, face, or neck, which are deep 
or cause limited motion and cover an area   of at least 6 
square inches (39 square cm.), warrant a compensable rating.            
Under DC 7802, scars other than on the head, face, or neck, 
which are superficial and do not cause limited motion and 
cover an area of at least 144 square inches  (929 square 
cm.), warrant a compensable rating. 
 
Also, a scar that is superficial and unstable warrants the 
assignment of a maximum 10 percent rating.  38 C.F.R. § 
4.118, DC 7803.  Note 1 to DC 7803 provides that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Note 2 provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  A scar that is superficial and painful on 
examination warrants the assignment of a 10 percent rating.  
38 C.F.R. § 4.118, DC 7804.           Note 1 to DC 7804 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  Other scars (not covered in 
DCs 7800-7804) are to be rated on the basis of limitation of 
function of the affected part.  38 C.F.R.              § 
4.118, DC 7805.  
 
When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").






Analysis

A thorough and informed evaluation of the compensable 
manifestations of    service-connected residuals of a gunshot 
wound, right hand, must encompass all relevant 
symptomatology, including but not limited to the initial 
basis upon which this condition was evaluated when service 
connection was awarded, as involving a muscle injury.  
Explained in more detail below, this includes consideration 
of scars associated with the original injury sustained in 
service, and orthopedic impairment, such as limitation of 
motion, or if applicable, an ankylosed joint.  Under the 
rating schedule, separate ratings may be granted for distinct 
manifestations, provided not contravening the principle 
against evaluating the same disability under different 
diagnoses.  See 38 C.F.R. § 4.14.  See also Esteban v. Brown, 
6 Vet. App. 259 (1994).  For the reasons indicated, while no 
higher evaluation is presently warranted based on muscular 
impairment in itself, when reviewing other related injury 
manifestations, the record nonetheless supports the 
assignment of a separate additional 10 percent rating for 
ankylosis of the right long finger. 

With regard to initially, the extent of muscular impairment 
as a current residual of the service-connected gunshot wound, 
the assigned 10 percent rating under           38 C.F.R. § 
4.73, DC 5309 (Muscle Group IX) is indicative of the minimum 
available rating under the evaluative criteria, assigned on 
the basis of limitation of motion.  The next higher 20 
percent rating, or any further increased evaluation, would 
have to correspond to a greater degree of compensable 
impairment affecting the hand, either in its constituent 
parts, or as a whole.  This would include the diagnostic 
codes pertaining to limitation of motion.  Also relevant 
would be             the criteria for ankylosis of the wrist, 
under 38 C.F.R. § 4.71a, DC 5214, which warrants a minimum 30 
percent rating where a major extremity demonstrates           
20 to 30 degrees favorable ankylosis at dorsiflexion.    

As for rating entirely the component of a muscle injury, the 
primary evidentiary source for evaluation purposes consists 
of reports of two VA examinations, conducted in July 2003 and 
November 2006, respectively.  In the initial examination, the 
veteran reported having right hand pain, exacerbated by cold 
exposure, and physical tasks, with two acute flare-ups of 
pain over the preceding year.  He referred a constant mild 
discomfort on the palmar aspect associated     with weakness.  
The right middle finger was shorter than the left by 1.25 cm 
following partial amputation at the distal interphalangeal 
(DIP) joint.  The veteran could open and close the hand 
without problems, though he had mild weakness      of right 
handgrip muscles with a strength graded 4/5.  There was no 
ape hand or gripping claw deformity, nor was there atrophy of 
thenar or hypothenar areas.     The diagnosis was residuals, 
gunshot wound to the right hand, with scarring. 

The November 2006 re-examination indicated a report of hand 
pain upon minimal effort, with flare-ups on a weekly basis, 
and precipitated by cold weather and physical activity.  
There was no ankylosis of the hand itself.  The veteran was 
capable of the functional position of the hand (i.e., wrist 
dorsiflexion, 20 to               30 degrees; 
metacarpophalangeal flexion, 30 degrees; proximal 
interphalangeal joint flexion, 30 degrees; thumb abduction 
and rotation with thumb pad facing finger pads).  The third 
digit was fixed in a contracture of 20 degrees extension.  
The little finger lacked 10 degrees of extension due to a 
flexion deformity.                   A manual muscle test for 
pushing, pulling and twisting showed strength of 4 out    of 
5.  There was appropriate dexterity for twisting, probing, 
writing, touching and expression.  The veteran was capable of 
repetitive opening and closure of his fist, but with pain, 
and without weakness or fatigue.  The diagnosis rendered was            
right hand shell fragment wound with residual partial 
amputation in third digit,        and flexion contracture 
deformity in fifth digit.

According to these findings based on muscular impairment, the 
veteran demonstrated the capacity to repetitively open and 
close the hand, albeit with some complaints of pain on 
continued motion.  The most recent VA examiner considered the 
level of dexterity as generally sufficient for fine motor 
activities.  Neither examination revealed significant atrophy 
of any muscles of the hand.  The little finger lacked 10 
degrees of extension due to a flexion deformity, which as 
explained below itself is noncompensable when evaluated 
separately,                    yet nonetheless substantiates 
some overall functional impairment to the hand.              
These observations are most consistent with the current 
assigned 10 percent rating under DC 5309, given the 
indication of some continuing constraints on hand mobility, 
with mild loss of strength and intermittent pain.  No higher 
rating     would be assignable under any other diagnostic 
criteria involving, or requiring rating on a basis similar 
to, limitation upon motion.   

In this regard, while no specific diagnostic code corresponds 
to disability as affecting the hand, one code for direct 
application is 38 C.F.R. § 4.71a, DC 5215, pertaining to the 
wrist, as to which there is no documented limitation on 
palmar flexion, or dorsiflexion, to warrant a 10 percent 
rating.  In any event, no higher evaluation is assignable 
under DC 5215 than the current 10 percent rating.
Nor is there evidence ankylosis of the wrist, so as to 
warrant an increased evaluation under DC 5214.  

Evaluating the individual digits according to limitation of 
motion also does not correspond to a compensable rating at DC 
5228, as on the November 2006 examination, with the most 
pronounced findings of record, no gap existed between the tip 
of the thumb and the fingers, because of limitation of motion 
of the thumb.  There was no gap present between the fingers 
and the palm, other than at the long finger.  There was, at 
most, a one-half inch gap between the long finger and the 
transverse crease of the palm; nor was extension limited to 
more than 30 degrees on the index or long finger, to warrant 
a compensable rating for limitation of motion of that finger.  
See 38 C.F.R. § 4.71a, DC 5229.  Accordingly, the most 
objectively supported evaluation for muscular impairment to 
the right hand, Muscle Group IX, under DC 5309, is the 
minimum 10 percent rating, when considering the overall 
effect upon right hand mobility. 

Reviewing whether there is any further compensable orthopedic 
impairment attributed to service-connected disability, in 
April 2007, while the appeal was pending, the RO granted 
service connection for right little finger flexion deformity, 
as a residual of the in-service injury -- and assigned a 
noncompensable evaluation.  This was due to the absence of 10 
degrees of extension, due to a flexion deformity.  Indeed, no 
higher evaluation was assignable for limited motion, based on 
DC 5230.  Even if the right little finger symptomatology were 
evaluated analogously to ankylosis, that likewise would not 
permit a compensable rating.  See 38 C.F.R.             § 
4.71a, DC 5227.

There remains the matter of ankylosis of the right long 
finger, following an amputation above the DIP joint due to 
the in-service injury.  The criteria pertaining to 
amputation, upper extremity, provides for a compensable 
rating for amputation at the proximal interphalangeal joint 
(PIP) (or proximal thereto), and hence does not apply.  38 
C.F.R. § 4.71a, DC 5154.  

Where, however, there is ankylosis of the long finger 
(favorable or unfavorable) a 10 percent rating is warranted 
at DC 5226.  Addenda to the rating criteria define several 
categories of ankylosis of the individual fingers -- none of 
which, expressly includes DIP joint ankylosis (the least 
severe in description, being favorable ankylosis at the PIP 
joint).  This aside, the present case indicates sufficiently 
severe limitation in functional capacity that DC 5226 should 
in this instance be read as including DIP joint dysfunction.  
Of initial significance, on the November 2006 examination the 
veteran's long finger was fixed in a contracture of 20 
degrees of extension -- within a relatively small range from 
what clearly warrants a 10 percent rating based on limitation 
of motion, i.e., extension limited by over 30 degrees,              
if not at that level.  A prior VA x-ray study in October 
1997, had shown complete bony fusion of the middle and distal 
phalanges of the long finger.  Also for consideration is the 
weakness, reported flare-ups, and substantial problems 
encountered for occupational purposes of the right third 
finger as described in his May 2006 hearing testimony, 
including when writing for extended periods of time or 
attempting other typical tasks.  This indicates additional 
limited use in the right third digit as due to functional 
loss (beyond that which objective measurements demonstrate), 
a determinative factor in evaluating orthopedic disabilities.                  
See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. 
§§ 4.40, 4.45.              It follows that while ankylosis 
was limited to the DIP joint and did not affect the PIP 
joint, the condition under review was nonetheless similar in 
its degree of severity to the latter form of ankylosis.  

Additionally, whereas the amputation near the DIP joint on 
the right long finger and resulting ankylosis is from the 
identical etiology as the above-noted muscle injury, it is a 
distinct manifestation of the same, and may be separately 
evaluated.  See         38 C.F.R. § 4.14.  For the reasons 
above, while the assigned 10 percent rating under DC 5309 
already in effect is based on restricted motion, in the 
present situation, that rating reasonably contemplates 
impairment to the entire hand (considering the effect of 
diminished strength, and pain), and the 10 percent evaluation 
for right  long finger ankylosis refers to yet further 
restriction on motion specific to that digit.    

Hence, a 10 percent rating should be awarded for ankylosis of 
the right long finger, as distinct from the existing 
disability evaluation for muscle injury, as a              
service-connected gunshot wound residual.

In addition to the foregoing, the rating provisions 
pertaining to evaluating scars        has been applied, and 
do not merit any increase in rating.  To this effect,                 
the examination completed in November 2006 showed a scar that 
was 2 cm by 1 cm at the articular eminence of the right hand.  
A scar of these dimensions does not meet the requirement of 
sufficient area to warrant a compensable rating under          
38 C.F.R. § 4.118, DCs 7801 and 7802.  Also determined 
through recent examination, is that the veteran's right hand 
scar is superficial, but not unstable,     to qualify for 
evaluation under DC 7803.  Nor is there any sign of pain in 
the scar region, or soft tissue damage, considering the 
absence of adherence, depression of the scar area, or 
irregular or atrophic characteristics.  See DC 7804.  
Likewise, there is no limitation of motion attributable to 
the presence of the scar itself, as distinct from existing 
limited motion related to orthopedic conditions.  See DC 
7805.

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
However, the veteran has not shown that his service-connected 
residuals of a gunshot wound to the right hand have caused 
him marked interference with employment, meaning above and 
beyond that contemplated by his current schedular rating.  
According to the information of record, he previously left a 
long-term occupation at the Post Office five years ago due to 
retirement, and not as the result of a service-connected 
physical condition.  He retains the ability to continue to 
perform several tasks required in his current occupational 
setting, and other physical tasks in maintaining his home.  
The November 2006 VA examination also indicated a significant 
degree of functional capacity retained.  The right hand 
condition under evaluation likewise has not necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  In the absence of the evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(2).  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons and bases, the Board is denying claims for 
increased ratings           for residuals of a gunshot wound 
of the right hand, based on muscle injury and a residual 
scar, as well as limited motion of the right fifth finger, 
but is granting a separate 10 percent rating for ankylosis, 
right long finger.  With regard to the components of the 
veteran's service-connected injury residuals for which no 
higher rating is being awarded, the benefit-of-the-doubt 
doctrine does not apply.   38 C.F.R. § 4.3; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim for a rating higher than 10 percent for residuals 
of a gunshot wound of the right hand, on the basis of a 
muscle injury or a residual scar, is denied.

A compensable rating for the condition of limitation of 
motion, right fifth finger          is also denied.

However, a separate 10 percent rating for ankylosis, long 
finger, as a residual of a gunshot wound of the right hand, 
is granted, subject to the law and regulations governing the 
payment of VA compensation benefits. 



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


